                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RONALD MALLAY,                                       :
                                                     :     Civil No. 1:21-CV-857
      Petitioner                                     :
                                                     :
v.                                                   :
                                                     :     (M. J. Carlson)
WARDEN V. MOSER,                                     :
                                                     :
      Respondent                                     :

                                      ORDER

      AND NOW this 12th day of May 2021, in accordance with the accompanying

memorandum, IT IS ORDERED pursuant to 28 U.S.C. § 1404(a) that this case is

transferred to the United States District Court for the Eastern District of New York

for all further proceedings and the clerk if directed to CLOSE this file.



                                              S/ Martin C. Carlson
                                              Martin C. Carlson
                                              United States Magistrate Judge




                                          1
